DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, & 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiiso (US Patent 7,506,977; hereafter ‘977).
Claim 1: ‘977 is directed towards a method of producing a laminate (title & abstract) comprising:
preparing a hard coat solution including a dye, a solvent, and a hard coat material (see col. 20, line 60 – col. 21, line 47);
immersing a lens substrate provided with a primer layer over at least one surface thereof in the hard coat solution (col. 20, line 44 – col. 21, line 47); and

wherein the dye is:
 
    PNG
    media_image1.png
    192
    212
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    231
    302
    media_image2.png
    Greyscale
(col. 17, lines 1-40), 
and the solvent is at least one selected from the group consisting of ethylene glycol monobutyl ether and n-butyl alcohol (i.e. butanol) (see col. 19, lines 39-60).
 ‘977 teaches the claimed invention but fails to explicitly teach that the organic dye compound of the hard coat solution impregnates the primer layer and forms a region including the organic dye compound in a thickness direction from a surface in contact with the hard coat layer. Since the compounds for the primer and hard coat layers, the same solvents, and same dye composition with the same process of immersion; it is reasonable to presume the dye impregnates the primer layer of ‘977 and forms a region including the organic dye compound in a thickness direction from a surface in contact with the hard coat layer. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 2: ‘977 teaches preparing the hard coat solution by mixing the organic dye compound, the solvent, and the hard coat material (see col. 20, line 60 – col. 21, line 47).
Claim 4: The hard coat material includes at least one compound selected from the group consisting of silicon oxide, titanium oxide, zirconium oxide, tin oxide, aluminum oxide, tungsten oxide, antimony oxide, and silane compound having at least one epoxy group (col. 20, line 85 – col. 21, line 15).
Claim 5: The hard coat solution further includes a urethane-based resin (see col. 5, lines 19-40).
Claim 6: The hard coat solution further includes another function imparting agent (a catalyst can be included with includes the function of curing the layer; col. 21, lines 15-30).
Claim 7: The primer layer is a urethane-based resin (col. 20, lines 47-59).
Claim 8: The M is a divalent copper atom in the organic dye compound (col. 17, lines 54).
Claim 9: The organic dye compound can be:

    PNG
    media_image3.png
    202
    305
    media_image3.png
    Greyscale
 (col. 17, lines 40-56).
Claim 10: The lens substrate is a poly(thio)urethane (col. 7, lines 50-65).
Response to Amendment
The affidavit under 37 CFR 1.132 filed 9/30/21 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 102(a)(1) as set forth in the last Office action because:  (1)  evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based (In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973) and MPEP §2131.04) and (2) the experiments do not appear to show unexpected results but instead show that if one increases the concentration of the dye in the coating solution the coating in turn has a higher concentration of the dye. If however, applicant is arguing that the claimed solvents unexpected increase the concentration of the dye in the coated surface applicant would need to show that there is a decrease in light transmittance for the claimed solvent systems when the same concentration of dye is used when compared to the unclaimed solvent system.
Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that the selection of solvent provides unexpected results; evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973) and MPEP 2131.04. Additionally, as discussed above, the affidavit is insufficient to demonstrate unexpected results but instead demonstrates that the higher the concentration of dye in a coating solution the higher the concentration of the dye in a coating and thus the lower the light transmittance of the layer compared to a coating with a lower concentration.
In regards to applicant’s argument that ‘977 does not provide a specific example with one of the claimed solvents; applicant is advised that a reference as the whole is considered and not limited to the examples provided and given that ‘977 teaches that the solvent can be ethylene glycol monobutyl ether and n-butyl alcohol (i.e. butanol) it is apparent that the solvent is anticipated. The species claim is no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1712